Case 1:20-cr-00302-NRB Document 49 Filed 05/17/21 Page 1 of 2

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
ONE MANHATTAN WEST

N EW TQ R K : NY | oO Co Oo | HIRN/ AFFILIATE OFFICES.
—_. BOSTON
TEL: (212) 735-3000 pasiste
FAX: (212) 735-2000 LOS ANGELES
PALO ALTO
www.skadden.com WASHINGTON, D.C
DIRECT DIAL WILMINGTON
212-735-2995 nec
DIRECT FAX BEIJING
917-777-2995 BRUSSELS
EMAIL AODRESS FRANKFURT
JOCELYN.STRAUBER@SKADDEN.COM HONG KONG
LONDON
MOSCOW
MUNICH
PARIS
SAO PAULO
May 17, 2021 See

SHANGHAI
SINGAPORE
TOKYO
TORONTO

VIA CM/ECF

Hon. Naomi R. Buchwald

U.S. District Judge

Daniel Patrick Moynihan Courthouse
500 Pearl Street

New York, NY 10007

RE: United States v. Rayquan Turner, 20-cr-302 (NRB)
Dear Judge Buchwald:

I represent Rayquan Turner in the above-captioned matter, in which
sentencing is currently scheduled for June 21, 2021.

Apr tteafin.
I write to respectfully seek an extension of approximately two weeks’ time to PP ~
file objections to the draft Pre-Sentence Report (“PSR”) — currently due on May 17, .
2021 — to May 28, 2021. We received the draft PSR from U.S. Probation Officer Cte

Ashley Geiser on May 3, 2021. Since receiving the draft PSR, we have encountered i —_
a number of logistical obstacles in contacting Mr. Turner, who is currently ,
incarcerated in the Special Housing Unit of the New York Metropolitan CotrectionsteTacch ald Gi
Center. Despite multiple scheduled calls, we have been unable to fully and LAPS
thoroughly review the draft PSR with Mr. Turner, and we therefore request this

sed. 2/

additional time to file our objections, This is Mr. Turner's first request for an
extension of time to file objections.

AUSA Nichols and U.S. Probation Officer Geiser do not object to this
request. Should your Honor grant the extension, Officer Geiser respectfully requests
Case 1:20-cr-00302-NRB Document 49 Filed 05/17/21 Page 2 of 2

Hon. Naomi R. Buchwald
May 17, 2021
Page 2

an extension of two weeks for the PSR second disclosure, currently due May 28,
2021, to June 11, 2021.

Counsel is mindful that Mr. Turner's sentencing submission is due June 9,
and the government's submission is due June 16. Should counsel require an
extension of time for Mr. Turner's sentencing submission (in light of the extension
requested herein), counsel will promptly contact the Court.

Respectfully submitted,
/s/ Jocelyn E. Strauber

Jocelyn E. Strauber

eo: Assistant U.S. Attorney Alison Nichols (via ECF)
Assistant U.S. Attorney Jamie E. Bagliebter (via ECF)
Officer Ashley Geiser, U.S. Probation Department (via email)
